NUMBER 13-20-00026-CR

                                   COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


THE STATE OF TEXAS,                                                                         Appellant,

                                                        v.

EDWARD JEROME HUFF,                                                                         Appellee.


                       On appeal from the 272nd District Court
                             of Brazos County, Texas.


                                ORDER OF ABATEMENT

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                      Order by Justice Longoria

       By his amended motion for rehearing, appellee Edward Jerome Huff contends this

Court erred in reversing the trial court’s order granting him a new trial. Finding some merit

to Huff’s arguments raised on rehearing, we grant his amended motion for rehearing. 1


       1   Huff also filed a motion for en banc reconsideration which we dismiss as moot.
We withdraw our memorandum opinion, dissenting memorandum opinion, and judgment

of June 17, 2021, and substitute the following order of abatement. 2

        Huff was convicted of unlawful possession of a firearm by a felon, a third-degree

felony. See TEX. PENAL CODE ANN. § 46.04. The trial court subsequently granted Huff’s

motion for new trial. By what we construe as a single issue with four sub-issues, the State

argues that the trial court erred by granting Huff’s motion for new trial. We overrule the

State’s first and second issues, abate the appeal, and remand to the trial court for further

proceedings consistent with this order.

                                         I.      BACKGROUND 3

        In September 2017, Huff, a convicted felon, displayed a firearm to a retired couple

at Lake Bryan, near Bryan, Texas. According to Huff, he was going to spend the night in

his car before going to a scheduled Veteran’s Administration appointment in Bryan the

next day. Huff was arrested later that evening.

        In November 2017, Huff was indicted for unlawful possession of a firearm by a

felon based on the incident in September. See id. The State added two enhancement

paragraphs, alleging that Huff was a habitual felony offender. See id. § 12.42(d). In a

separate cause number, Huff was indicted for the misdemeanor offense of disorderly



        2  On November 4, 2021, this Court issued a memorandum opinion on rehearing. The State filed
a motion to withdraw the November 4 memorandum opinion, stating that it was not afforded the opportunity
to respond to Huff’s motion for rehearing pursuant to Texas Rule of Appellate Procedure 49.2. The State’s
motion was granted on December 1, 2021, and the Court’s November 4 memorandum opinion was
withdrawn. The State filed its response to Huff’s motion for rehearing on December 15, 2021.

        3 This case is before this Court on transfer from the Tenth Court of Appeals in Waco pursuant to a
docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
Because this is a transfer case, we apply the precedent of the Waco Court of Appeals to the extent it differs
from our own. See TEX. R. APP. P. 41.3.
                                                     2
conduct—display of firearm. See id. § 42.01(8). After the indictments, the State filed a

“motion suggesting incompetency and request for examination,” alleging in both cause

numbers that Huff might be incompetent to stand trial. The trial court ordered that Huff be

evaluated by Jennifer Rockett, a forensic psychologist.

      Rockett issued two reports. In her first report, issued on June 6, 2018, Rockett

made the following observations and conclusions:

      Charge #1; Unlawful Possession of a Firearm by a Felon:

      Concerning the charge of unlawful possession of a firearm by a felon,
      [Huff’s] reasoning for purchasing the weapon was based on his delusional
      belief that he was being targeted by people associated with his previous
      employers because he had filed a lawsuit against them. It is my professional
      opinion, however, that he did not know that purchasing the weapon was
      legally wrong, not due to his mental illness, but rather due to his possible
      (mis)understanding of the law (which does not appear to be based in
      delusion). The documents he provided for me to review appeared to have
      led him to believe that it was lawful for him to possess a firearm. Thus, it is
      my professional opinion that at the time of the offense of unlawful
      possession of a firearm by a felon, [Huff] was sane. That is, his knowledge
      of wrongfulness was impaired by a mistake of law (or an [in]accurate
      reading of the law) rather than because of a mental disease or defect.

      Charge #2; Disorderly Conduct by Display of a Firearm by a Felon:

      At the time of the offense, [Huff] appears to have been experiencing non-
      bizarre, persecutory delusions concerning efforts by his previous employers
      to watch, follow, and record his activities, to create problems for him
      financially and with his living arrangements and stability, to place powder
      substances and bugs in his car and home to cause him injury and illness,
      and to run him off the road on two occasions. His motive for displaying his
      firearm appears to have been driven by his persecutory delusions. It
      appears that he felt he needed to protect himself from possible harm and
      make it known to the people he believed were following him that he had
      armed himself. Thus, it is my professional opinion that at the time of the
      offense of disorderly conduct by the display of a firearm by a felon, [Huff]
      was not sane and his knowledge of wrongfulness was impaired by his
      delusional disorder and associated persecutory beliefs.


                                            3
In her second report, issued on June 26, 2018, Rockett concluded that Huff was

competent to stand trial on the charge of unlawful possession of a firearm but incompetent

to stand trial on the associated misdemeanor of disorderly conduct.

       The parties disregarded the reports and agreed that Huff was incompetent to stand

trial on both charges. The trial court ordered Huff to be committed to Austin State Hospital

(ASH) for a period not to exceed 120 days for evaluation and to restore him to

competency, if necessary. While committed, Huff was treated by Andrea Wright, a

forensic psychologist. In her report, Wright discussed Huff’s delusional disorder and his

competency to stand trial:

       Despite his concerns with his current attorney, [Huff] reported that he did
       feel he could work with an attorney. He was able to give a detailed account
       of the events surrounding his arrest and reported that he had documents to
       support his defense strategy. [Huff] stated that he felt ready to move forward
       with his case.

       The disparity between presentations is suspected to be due in part to
       [Huff’s] access to the reports by Dr. Rockett and his current medical records
       at ASH. I believe that [Huff] was likely minimizing his paranoia as he realized
       the negative impact his adamant espousal of his persecutory beliefs had on
       his last competency evaluation. Of note, [Huff] would not allow me to obtain
       any collateral information from his mother, or any other source, which could
       indicate an ongoing and persistent guardedness.

       Ultimately, his current competency to stand trial determination must be
       based on his current presentation in which he demonstrated an ability to
       rationally participate in his defense. However, there is concern that [Huff’s]
       ability to show flexible reasoning will not persist once his case moves
       forward. Specifically, there is a possibility that [Huff] will once again
       demonstrate a rigidity of thinking which will render him unable to rationally
       assist in his defense. This is more likely to occur if his currently held belief
       regarding his parole time out date is determined to be inaccurate.

       Yet, at this time there is no evidence that a psychotic disorder, such as
       delusional disorder, interfered with his ability to relate to me or assist in his
       defense.

                                              4
        The case proceeded to jury trial on September 10, 2019. Huff’s counsel at that

time, Bill Juvrud, informed the court that he believed that Huff was competent to stand

trial. 4 Huff’s counsel requested and received a jury charge instruction on necessity.

However, the jury rejected the necessity affirmative defense and found Huff guilty as

charged. Huff elected for the trial court to assess punishment. The trial court found the

enhancement paragraphs to be true and assessed punishment at twenty-five years’

imprisonment, the minimum allowable sentence, in the Institutional Division of the Texas

Department of Criminal Justice. See id. § 12.42(d).

        In October 2019, Huff filed a motion for new trial, arguing that he was incompetent

during the trial and that he received ineffective assistance of counsel. In November 2019,

the trial court held a hearing on the motion for new trial. Juvrud testified that he prepared

for trial by relying on Wright’s report, which indicated Huff was competent to stand trial.

Juvrud testified that Huff’s previous attorney, David Barron, who had withdrawn from the

case, did not mention Rockett’s reports concerning Huff’s sanity and incompetency.

Juvrud testified that Huff showed no signs of incompetency during his time of representing

Huff. According to Juvrud, Huff was able to discuss the facts of the case and explain his

reasoning behind some of the issues in the case without difficulty. Juvrud further testified

that his trial strategy was to use the fact that Huff believed people were following him to

build a necessity defense. He did not pursue an insanity defense because he did not

believe Huff’s delusions made him incompetent or reached a level of insanity. Juvrud



        4Huff has filed a motion asking us to take judicial notice of the fact that Juvrud passed away in
June 2020. We grant the motion and take judicial notice of his death.
                                                   5
claimed that he made this judgment based on the incompetent and insane clients he had

represented in the past.

       Barron testified that he was appointed to represent Huff in September 2017.

However, he withdrew in November 2018, and he was replaced by Juvrud. According to

Barron, he suggested to Huff that they present an insanity defense, but Huff rejected the

idea. One of the major factors in Barron’s withdrawal was Huff’s refusal to present an

insanity defense.

       John Fabian, a psychologist hired by Huff, opined that an insanity defense could

have been possible. He further opined that some of Huff’s responses at trial, specifically

concerning his refusal to pursue an insanity defense, and in conjunction with the ASH

report and Rockett’s reports, should have triggered a competency inquiry.

       The trial court ultimately granted the motion for new trial on the grounds of

incompetence, ineffective assistance of counsel, and in the interest of justice. This appeal

followed. See TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(3) (permitting the State to appeal

an interlocutory order granting a new trial).

                              II.     MOTION FOR NEW TRIAL

       In its sole issue, the State argues that the trial court erred by granting the motion

for new trial. By its four sub-issues, the State asserts granting the motion was an error

because: (1) the trial court used the wrong standard in evaluating the motion for new trial;

(2) there was no reason to believe that Huff was incompetent at the time of trial; (3) Huff

did not demonstrate that he received ineffective assistance of counsel; and (4) the verdict

was just, and thus it was inappropriate to grant the motion for new trial “in the interest of


                                                6
justice.”

A.     Standard of Review

                The standard of review when a trial court grants a motion for a new
       trial is abuse of discretion. The test for abuse of discretion is not whether,
       in the opinion of the appellate court, the facts present an appropriate case
       for the trial court’s action, but rather, whether the trial court acted without
       reference to any guiding rules or principles. The mere fact that a trial court
       may decide a matter differently from an appellate court does not
       demonstrate an abuse of discretion. Appellate courts view the evidence in
       the light most favorable to the trial court’s ruling, defer to the court’s
       credibility determinations, and presume that all reasonable fact findings in
       support of the ruling have been made. A trial court abuses its discretion if it
       grants a new trial for a non-legal or a legally invalid reason. The trial court
       cannot grant a new trial based on mere sympathy, an inarticulate hunch, or
       simply because he personally believes that the defendant is innocent or
       received a raw deal.

State v. Thomas, 428 S.W.3d 99, 103–04 (Tex. Crim. App. 2014) (internal quotations and

footnotes omitted).

B.     Competency

       Huff argued in his motion for new trial, among other things, that his conviction

violated his constitutional due process rights because he was legally incompetent to stand

trial. See Pate v. Robinson, 383 U.S. 375, 378 (1966) (“[T]he conviction of an accused

person while he is legally incompetent violates due process.”); Turner v. State, 422

S.W.3d 676, 688–89 (Tex. Crim. App. 2013) (“A criminal defendant who is incompetent

may not be put to trial without violating due process.”); see also TEX. CODE CRIM. PROC.

ANN. art. 46B.003(a) (“A person is incompetent to stand trial if the person does not have:

(1) sufficient present ability to consult with the person’s lawyer with a reasonable degree

of rational understanding; or (2) a rational as well as factual understanding of the

proceedings against the person.”). Specifically, he contended that the trial court should

                                             7
have either held an informal inquiry or a full trial as to his competency. See id. art.

46B.004(c) (“On suggestion that the defendant may be incompetent to stand trial, the

court shall determine by informal inquiry whether there is some evidence from any source

that would support a finding that the defendant may be incompetent to stand trial.”); Id.

art. 46B.005 (regarding competency examination and competency trial).

       When a defendant raises the issue of incompetency in a motion for new trial, a

court generally “looks to all the evidence—including new evidence presented on the

motion—to determine whether the appellee was actually incompetent at the time of the

trial.” Rodriguez v. State, 329 S.W.3d 74, 80 (Tex. App.—Houston [14th Dist.] 2010, no

pet.). But “[a] defendant may also allege in a motion for new trial that the trial court should

have conducted a sua sponte informal inquiry” as to competency. Id. at 80 n.1; see

LaHood v. State, 171 S.W.3d 613, 617 (Tex. App.—Houston [14th Dist.] 2005, pet. ref’d);

see also TEX. CODE CRIM. PROC. ANN. art. 46B.004(c). To show entitlement to an informal

inquiry, the record need only show that the evidence before the trial court prior to

sentencing generated a “bona fide doubt” as to the defendant’s competency. See

Rodriguez, 329 S.W.3d at 78. Evidence sufficient to create a bona fide doubt may include

any fact from a reasonable or credible source that tends to show incompetence. Alcott v.

State, 51 S.W.3d 596, 599 (Tex. Crim. App. 2001). The evidence need not be sufficient

to find a defendant actually incompetent. Fuller v. State, 253 S.W.3d 220, 228 (Tex. Crim.

App. 2008). It must simply create “a real doubt in the judge’s mind as to the defendant’s

competency.” Alcott, 51 S.W.3d at 599 n.10.




                                              8
C.     Analysis

       We first note that in our original memorandum opinion in this cause, we agreed

with the State’s argument that the trial court erred in using the bona fide doubt standard

in granting Huff’s motion for new trial. However, as argued in Huff’s motion for rehearing,

the question before this Court is whether a competency inquiry was required before Huff

was sentenced. In addressing this specific issue, we apply the bona fide doubt standard;

however, in doing so, we do not consider evidence first presented at the motion for new

trial hearing. See Rodriguez, 329 S.W.3d at 78 (noting that “when determining if the trial

court should have had a bona fide doubt as to competency, we do not typically consider

evidence brought to the trial court’s attention for the first time after sentencing”); see also

Purchase v. State, 84 S.W.3d 696, 699 (Tex. App.—Houston [1st Dist.] 2002, pet. ref’d)

(reasoning that the court should not apply the bona fide doubt standard when all the

evidence of incompetency was presented at the hearing on a motion for new trial).

       In its response to Huff’s motion for rehearing, citing Turner, the State argues that

Huff’s “competence should not be revisited unless there is evidence of a material change

in [Huff’s] mental status, which occurs after a finding of competence, but prior to

sentencing.” See Turner, 422 S.W.3d at 693. The State’s argument implies that Huff was

found competent at some point and later became incompetent; however, the issue here

is not whether his competency changed during the course of the trial, but whether there

should have been a competency hearing at the outset, or at the very least, if there was a

bona fide doubt as to Huff’s competency to stand trial. Here, prior to sentencing, the trial

court had before it the reports of Rockett and Wright. Both experts ultimately opined that


                                              9
Huff was competent to stand trial, but the substance of their reports contained indications

that this conclusion was dubious. Specifically, Rockett, without explanation, found that

Huff’s delusions “appear to be interfering with his ability to consult with his attorney” as to

the misdemeanor charge, but not as to the felony charge—however, she did not explain

why or how she reached that conclusion. Wright’s report also indicated a likelihood of

incompetency. Although she observed no evidence of a psychotic disorder during her

treatment of Huff, Wright stated that Huff was “likely minimizing” the delusions based on

his knowledge of the prior examination and his desire to be found competent. Wright

speculated that, as the case proceeded, Huff would become “unable to rationally assist

in his defense.”

        Accordingly, viewed in the light most favorable to the trial court’s ruling, the

aforementioned evidence—all of which was before the trial court prior to sentencing—

establishes a “bona fide doubt” as to Huff’s competency during trial. See TEX. CODE CRIM.

PROC. ANN. art. 46B.004(c); Thomas, 428 S.W.3d 104. As such, we find that the trial court

did not err in finding that there should have been a competency to stand trial hearing. We

overrule the State’s first and second issues. 5

        As argued by the State in its motion for rehearing, the proper remedy is not to grant

a new trial, but rather to abate Huff’s appeal and remand the case to the trial court. See

Turner, 422 S.W.3d at 696 (abating appeal and remanding the case to the trial court for

a determination whether it was feasible to conduct a retrospective competency trial);


        5   The ultimate resolution of the issue of Huff’s competency may render it unnecessary to address
the State’s remaining points of error in this case. We therefore believe that resolution of these remaining
issues, if necessary, would best await our opinion after remand. See Turner v. State, 422 S.W.3d 676, n.44
(Tex. Crim. App. 2013).
                                                   10
Bautista v. State, 605 S.W.3d 520, 530 (Tex. App.—Houston [14th Dist.] 2020, no pet.)

(same). On remand, the trial court shall, within thirty days, initially determine the feasibility

of a retrospective competency inquiry given the passage of time, availability of evidence,

and any other pertinent considerations. See Turner, 422 S.W.3d at 696 (citing 43 GEORGE

E. DIX & JOHN M. SCHMOLESKY, TEXAS PRACTICE: CRIMINAL PRACTICE                AND   PROCEDURE

§ 31:81, at 89–90 & n.10 (3d ed. 2011)). If the trial court determines a retrospective

competency inquiry is feasible, it shall conduct an informal inquiry into Huff’s competency

to stand trial. If the informal inquiry establishes that there is some evidence of

incompetency, the trial court shall conduct a formal competency trial. Regardless of

whether the trial court deems a retrospective competency inquiry feasible or not, the

record of the trial court’s proceedings on remand shall be filed with this Court on or before

ninety days from the date of this order for reinstatement of Huff’s appeal. See Bautista,

605 S.W.3d at 530–31.

                                     III.    CONCLUSION

       We abate Huff’s appeal and remand to the trial court for proceedings consistent

with this order.


                                                                   NORA L. LONGORIA
                                                                   Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
23rd day of February, 2022.




                                               11